Citation Nr: 0633694	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  99-22 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to retroactive induction into a vocational 
rehabilitation program, under the provisions of Title 38, 
Chapter 31, of the United States Code (Chapter 31).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to January 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 determination by the Vocational 
Rehabilitation and Counseling (VR&C) Psychologist at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

This issue was previously remanded by the Board in October 
2001.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 U.S.C.A. § 5103.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court further held that the Board errs in failing to 
ensure compliance with remand orders of the Board or the 
Court.  Id.  

Among the Board's specific remand orders in October 2001 was 
an order to ensure that "all notification and development 
required by the Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures found in 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001) are fully 
satisfied."

Review of the record discloses that the veteran has not been 
provided the notice required by the VCAA in connection with 
this claim, as is required by law and as ordered by the Board 
in its October 2001 remand.  Because the veteran has not yet 
been adequately notified as required by the VCAA as it 
pertains to this specific claim, another remand is now 
required so that the originating agency may cure this 
deficiency, an action which can be done only by the 
originating agency.  38 C.F.R. § 19.9 (2006); Stegall, supra; 
Prickett v. Nicholson, 20 Vet. App. at 377, Footnote 2 
(2006); Mayfield v. Nicholson, 444 F.3d at 1333-34 (remedial 
measures for curing a failure to provide timely VCAA notice 
include the issuance of a VCAA-compliant notification 
followed by a readjudication of the claim by the originating 
agency).  

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record  (1) that is necessary to 
substantiate the appellant's claim 
for retroactive induction into a 
vocational rehabilitation program 
under Chapter 31; (2) that VA will 
seek to provide; and (3) that the 
claimant is expected to provide.  
See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  A specific 
re-adjudication should be 
undertaken.  Mayfield, supra.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

